 


109 HR 1191 IH: National Marine Scholarship Act of 2005
U.S. House of Representatives
2005-03-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS 1st Session 
H. R. 1191 
IN THE HOUSE OF REPRESENTATIVES 
 
March 9, 2005 
Mr. Inslee (for himself, Mr. Ehlers, Mr. Boehlert, Mr. Pallone, Mr. Weldon of Pennsylvania, and Mr. Allen) introduced the following bill; which was referred to the Committee on Science 
 
A BILL 
To establish a National Marine Scholarship Program to recruit and prepare graduate students for careers in the fields of marine science, and for other purposes. 
 
 
1.Short title This Act may be cited as the National Marine Scholarship Act of 2005. 
2.National Marine Scholarship Program 
(a)DefinitionsIn this section: 
(1)AdministrationThe term Administration means the National Oceanic and Atmospheric Administration. 
(2)AdministratorThe term Administrator means the Administrator of the National Oceanic and Atmospheric Administration. 
(3)Institution of higher educationThe term institution of higher education has the meaning that term has under section 101(a) of the Higher Education Act of 1965 (20 U.S.C. 1001(a)). 
(4)ProgramThe term Program means the National Marine Scholarship Program established by the Administrator under this section.  
(b)Establishment of program 
(1)RequirementThe Administrator shall establish a National Marine Scholarship Program that is designed to recruit and prepare students for careers in the fields of marine science. Under the program, the Secretary shall award scholarships for those academic programs and fields of study described in the list made available under subsection (d).  
(2)Employment obligationAs a condition of the award of each scholarship under the Program, the Administrator shall require the recipient to enter into a contractual agreement under which the individual is obligated to serve as a full-time employee of the Administration in a position needed by the Administration and for which the individual is qualified, for a period of time to be determined by the Administrator and stated in the contractual agreement. If a full-time equivalent position is not available within the Administration at the time the scholarship recipient is obligated begin their employment, the scholarship recipient may fulfill such employment obligation in a full-time position in another Federal agency with administrative jurisdiction over programs relating to the marine environment that is approved by the Administrator.   
(c)Eligibility criteriaIn order to be eligible for a scholarship under the program, an individual must— 
(1)be enrolled or accepted for enrollment as a full-time graduate student at an institution of higher education in an academic program and field of study described in the list made available under subsection (d); 
(2)be a United States citizen or national or a permanent resident of the United States; and 
(3)at the time of the initial scholarship award, not be an employee of the Administration. 
(d)Eligible academic programs and fields of studyThe Administrator shall make publicly available a list of academic programs and fields of study for which scholarships under this section may be used, and shall update the list as necessary.  
(e)Competitive award process 
(1)In generalUnder the Program, the Administrator shall award scholarships to individuals who are selected through a competitive process— 
(A)under which awards are made primarily on the basis of academic merit; 
(B)in which consideration is given to promoting the participation in the Program by individuals referred to in section 33 or 34 of the Science and Engineering Equal Opportunities Act (42 U.S.C. 1885a, 1885b); and 
(C)in which consideration may be given to financial need.  
(2)ApplicationAn individual seeking a scholarship under this section shall submit an application to the Administrator at such time, in such manner, and containing such information, agreements, or assurances as the Administrator may require.  
(f)Scholarship limits 
(1)Number of academic yearsAn individual may not receive a scholarship under this section for a masters degree program for more than 2 academic years, or for a doctorate program for more than 4 academic years, except as specifically authorized by a waiver issued by the Administrator. 
(2)Dollar amountThe dollar amount of a scholarship under this section shall not exceed the cost of attendance, as such cost is determined in accordance with section 472 of the Higher Education Act of 1965 (20 U.S.C. 1087).  
(3)UseAmounts received as a scholarship under this section may be expended only for tuition, fees, and other expenses authorized by regulations issued by the Administrator. 
(4)Payment of scholarship amountsThe Administrator may enter into a contractual agreement with an institution of higher education with respect to which a scholarship is provided under this section, under which the amounts provided as the scholarship for tuition, fees, and other authorized expenses are paid directly to the institution. 
(g)Period of service under employment obligation 
(1)General requirementExcept as provided in subsection (i)(2), the period of service for which an individual shall be obligated to serve as an employee of the Administration pursuant to this section shall be determined by the Administrator in accordance with subsection (b)(2).  
(2)Beginning of service 
(A)General ruleExcept as provided in subparagraph (B), obligated service under subsection (b)(2) shall begin not later than 60 days after the date on which individual obtains the educational degree for which the scholarship was provided.  
(B)DeferralThe Administrator may defer the beginning of obligated service under subsection (b)(2) if the Administrator determines that such a deferral is appropriate. The Administrator shall by regulation prescribe the terms and conditions under which a service obligation may be deferred under this subparagraph. 
(h)Repayment 
(1)Failure to perform academically 
(A)Breach of obligationA recipient of a scholarship under this section shall be in breach of the recipient’s contractual agreement under this section if the recipient— 
(i)fails to maintain a high level of academic standing, as defined by the Administrator by regulation; 
(ii)is dismissed from the recipient’s educational institution for disciplinary reasons; or 
(iii)voluntarily terminates academic training before graduation from the educational program for which the scholarship was awarded. 
(B)PenaltyA recipient of a scholarship who under subparagraph (A) is in breach of the recipient’s contractual agreement— 
(i)shall be liable to the United States for repayment, within 2 years after the date of the breach, of all amounts paid under the scholarship to the recipient or to an institution of higher education on the recipient’s behalf; and  
(ii)shall not be required to fulfill any employment obligation under such agreement.  
(2)Failure to fulfill employment obligation 
(A)Breach of obligationA recipient of a scholarship under this section shall be in breach of the recipient’s contractual agreement under this section if the recipient— 
(i)fails to begin or complete the recipient’s employment obligation under this section; or  
(ii)fails to comply with the terms and conditions of deferment established by the Administrator pursuant to subsection (g)(2)(B). 
(B)PenaltyA recipient of a scholarship who under subparagraph (A) is in breach of the recipient’s contractual agreement shall be liable for payment to the United States, within 3 years, of an amount equal to— 
(i)the total amount of scholarships received by such individual under this section; plus 
(ii)interest on the total amount of such scholarships at a rate that is equivalent to the rate of interest that would apply under section 427A of the Higher Education Authorization Act of 1965 if the scholarships were loans to cover the cost of education (as that term is used in that section).  
(i)Cancellation or waiver 
(1)In generalAny obligation of an individual incurred under this section for service or payment shall be canceled upon the death of the individual.  
(2)Waiver or suspension of any obligation by AdministratorThe Administrator shall by regulation provide for the partial or total waiver or suspension of any obligation of employment or payment incurred by an individual under this section (including any contractual agreement under this section), if— 
(A)compliance by the individual is impossible or would involve extreme hardship to the individual; or 
(B)enforcement of such obligation with respect to the individual would be contrary to the best interests of the Government.  
(j)Report to CongressNot later than 2 years after the date of the enactment of this Act, and every 2 years thereafter, the Administrator shall transmit a report to the Congress that addresses each of the following: 
(1)The effectiveness of the National Marine Scholarship Program established under this section in increasing the number of marine science-related service professionals. 
(2)The effectiveness of such program in preparing scholarship recipients for temporary jobs within the Administration or other marine-related Federal agencies.  
(k)Deadline for regulationsThe Administrator shall issue such regulations as are necessary to carry out this section by not later than 90 days after the date of the enactment of this Act. 
(l)Authorization of appropriationsOf the amounts authorized for each of fiscal years 2005 through 2010 for programs administered by the National Oceanic and Atmospheric Administration, $5,000,000 shall be available for the National Marine Scholarship Program established under this section.  
 
